Citation Nr: 0715817	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  95-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a contusion of the 
musculocutaneous nerve of the left elbow, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability as secondary to service-connected 
residuals of trauma to the right knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the veteran's claim 
for service connection for a left knee disability as 
secondary to service-connected residuals of trauma to the 
right knee and also denied the veteran's claims for a rating 
in  excess of 10 percent for residuals of a fracture of the 
right clavicle and for an increased (compensable) rating for 
a contusion of the musculocutaneous nerve of the left elbow 
("left elbow contusion").  The veteran and his service 
representative were notified of this decision in January 
1994.  After he submitted a timely notice of disagreement 
(NOD) in July 1994 and following the issuance of a statement 
of the case (SOC), the veteran perfected his appeal of these 
claims and requested an RO hearing in September 1994.  This 
hearing was held at the RO later that same month. 

In a January 1995 rating decision, the RO assigned an 
increased rating of 10 percent for the veteran's service-
connected left elbow contusion, effective December 7, 1992 
(the date that VA received this claim), denied a rating in 
excess of 10 percent for residuals of a fracture of the right 
clavicle, and also denied the veteran's claim for service 
connection for a left knee disability as secondary to 
service-connected residuals of trauma to the right knee.

It appears that no action was taken on the veteran's claims 
by the RO between 1995 and 2003.

In a September 2003 rating decision, the RO granted the 
veteran's claim for service connection for a left knee 
disability as secondary to service-connected residuals of 
trauma to the right knee, and rated it 10 percent effective 
December 7, 1997.  The RO deferred adjudication of increased 
rating claims for residuals of trauma to the right knee, 
residuals of a fracture of the right clavicle, a left elbow 
contusion, and for residuals of a fracture of the left index 
finger.  The Board observes that the RO erred in the 
September 2003 rating decision when it deferred adjudication 
of a claim for an increased rating for residuals of a 
fracture of the left index finger.  A review of the claims 
file shows that, in August 2003, the veteran filed a claim 
for an increased rating for residuals of a fracture of the 
right index finger.

In statements in a VA Form 21-4138, date-stamped as received 
at the RO on November 4, 2003, the veteran advised the RO of 
its error in deferring adjudication on a claim for an 
increased rating for residuals of a fracture of the left 
index finger when, in fact, he had filed a claim for an 
increased rating for residuals of a fracture of the right 
index finger.  The veteran also filed new claims for service 
connection for a nervous condition and for a stomach 
condition, each as secondary to his service-connected 
disabilities.  Finally, he disagreed with the 10 percent 
rating assigned to his service-connected left knee disability 
as secondary to service-connected residuals of trauma to the 
right knee.  

With respect to the 10 percent rating for the veteran's left 
knee disability, when an appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO compounded its error in the September 2003 rating 
decision when it issued a supplemental statement of the case 
(SSOC) to the veteran and his service representative in May 
2004.  In this SSOC, the RO denied a claim for a disability 
rating in excess of 20 percent for residuals of trauma to the 
right knee and again denied his claim for an increased 
(compensable) rating for residuals of a fracture of the left 
index finger.  However, the Board notes that an SSOC cannot 
be used to adjudicate claims not previously addressed in a 
Statement of the Case.  See 38 C.F.R. § 19.31(a).  
Accordingly, the claim for a disability rating in excess of 
20 percent for residuals of trauma to the right knee is 
referred to the RO for appropriate action.  In addition, 
since the RO continues to erroneously adjudicate a claim for 
an increased (compensable) rating for residuals of a fracture 
of the left index finger when the veteran has filed a claim 
for an increased (compensable) rating for residuals of a 
fracture of the right index finger, the latter claim is also 
referred to the RO for appropriate development and 
adjudication.

In June 2004, the veteran requested a Travel Board hearing.

In a December 2004 rating decision, the RO denied the 
veteran's claims for service connection for a stomach 
condition and for a nervous condition, each as secondary to 
his service-connected disabilities.  There is no subsequent 
correspondence from the veteran or his service representative 
expressing disagreement with the denial of his claim for 
service connection for a stomach condition as secondary to 
his service-connected disabilities; thus, this issue is not 
in appellate status.

The veteran failed to report for his Travel Board hearing 
scheduled before the undersigned Veterans Law Judge in May 
2005.  See 38 C.F.R. § 20.704.  In June 2005, his service 
representative notified VA that the veteran had been unable 
to attend the May 2005 Travel Board hearing due to illness 
and requested that VA reschedule the veteran's Travel Board 
hearing.

In January 2006, the veteran filed a claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  This claim is referred back to the RO for 
adjudication.

In a February 2006 rating decision, the RO granted the 
veteran's claim for service connection for dysthymic disorder 
as secondary to his service-connected disabilities, 
evaluating it as 30 percent disabling effective November 4, 
2003 (the date that VA received the claim for service 
connection).  As the veteran has not appealed the rating or 
effective date assigned for his dysthymic disorder, this 
decision constituted a complete grant of the benefit sought.  
Thus, an issue relating to a psychiatric disorder is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (1997).

In April 2007, the veteran's service representative filed a 
motion at the Board requesting that the veteran be given 
another Travel Board hearing since he was unable to attend 
the May 2005 Travel Board hearing due to a panic attack.  In 
May 2007, the undersigned Veterans Law Judge found that good 
cause had been presented to reschedule the veteran's Travel 
Board hearing.  See 38 U.S.C.A. § 7102(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Introduction, the veteran failed to report 
for a Travel Board hearing scheduled in May 2005.  However, 
in May 2007, the undersigned Veterans Law Judge granted the 
motion filed by the veteran's service representative 
requesting that the veteran's Travel Board hearing be 
scheduled.  Accordingly, this case must be returned to the RO 
to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Finally, the Board notes that, in statements on a November 
2003 VA Form 21-4138, the veteran expressed disagreement with 
the 10 percent rating assigned to his service-connected left 
knee disability as secondary to his service-connected 
residuals of trauma to the right knee.  See Fenderson, supra.  
To date, however, the RO has not issued a statement of the 
case to the veteran or his service representative that 
addressed this claim.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  However, there is no statement from 
either the veteran or his service representative dated 
subsequent to November 2003 concerning this claim.  
Accordingly, the Board concludes that, since this appeal is 
being remanded for a Travel Board hearing, the Veterans Law 
Judge who conducts this hearing should request clarification 
from the veteran and his service representative on the issues 
currently on appeal, to specifically include whether the 
veteran wants to continue his appeal for entitlement to an 
initial rating in excess of 10 percent for a left knee 
disability.  If the veteran does not withdraw his appeal of 
this latter issue, then the RO must issue a statement of the 
case to the veteran following the Travel Board hearing.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran and 
his service representative concerning this 
hearing should be included in the claims 
file.  The Veterans Law Judge who conducts 
the Travel Board hearing in this appeal is 
requested to obtain clarification from the 
veteran and his service representative as 
to the issues on appeal, to specifically 
include whether the veteran wishes to 
continue an appeal for entitlement to an 
initial rating in excess of 10 percent for 
a left knee disability.

2.  If the veteran does not withdraw his 
appeal for entitlement to an initial 
rating in excess of 10 percent for a left 
knee disability, the RO must provide him 
with an appropriate statement of the case.  
The veteran must be advised of the need to 
file a timely substantive appeal if he 
wishes to complete an appeal as to this 
issue.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

